Title: To Thomas Jefferson from Nicoll Fosdick, 20 November 1805
From: Fosdick, Nicoll
To: Jefferson, Thomas


                  
                     Sir
                     
                     New London Novr. 20th. 1805
                  
                  Noah Lester Esqr. Counsellor at Law in this State, from the active part he has taken on the Republican Side, has Recieved Such porsicution from the intolorance of our Federal Rulers in this State, that he is Compelled to Stand an Applicant for Some Imploy under the general Government;
                  He has already been Recomended as a person that would make a Respectable Judge, or District Attorney, in the Teritory of Michigan, or compatant to any office of equal trust Elsewhere, and as we are informed Some of the Gentlemen appointed to the above offices have not accepted of their appointment, we take the Liberty to repeat the Recomendation, and have to observe that his Character Stands fair, and that he must as well as many others leve this State— With high Esteem we are Sir your Respectfull Huml Servts.
                  
                     Nicoll Fosdick
                     
                  
               